IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                  NO. WR-83,978-01


                 EX PARTE CHARLES ANDREW CAPPS, Applicant


             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 13-02-01707-CR(1) IN THE 9TH DISTRICT COURT
                       FROM MONTGOMERY COUNTY


      Y EARY, J., filed a dissenting opinion.

                              DISSENTING OPINION

      I dissent for the reasons stated in my dissenting opinion in Ex parte Fournier, 473
S.W.3d 789 (Tex. Crim. App. 2015).




FILED: FEBRUARY 10, 2016
DO NOT PUBLISH